Citation Nr: 0809175	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-29 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Whether the debt resulting from the overpayment of VA 
dependency benefits in the amount of $1,128.00 was properly 
created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 administrative decision by the 
RO.


FINDING OF FACT

The RO failed to promptly process the veteran's updated VA 
Form 21-0538, Status of Dependents Questionnaire, in which he 
no longer included his son in the list of his dependents.


CONCLUSION OF LAW

The overpayment debt of $1,128.00 was not properly created.  
38 U.S.C.A. §§ 1115, 3562, 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has determined that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); see also 
Barger v. Principi, 16 Vet. App. 132 (2002).  

Here, the veteran has not made an application for waiver of 
overpayment, but he disputes the validity of the creation of 
the overpayment.  In Schaper v. Derwinski, 1 Vet. App. 430 
(1991), the United States Court of Appeals for Veterans 
Claims (CAVC) held that, before a claim for waiver of an 
overpayment may be adjudicated, the matter of whether the 
overpayment was properly created must first be addressed if 
the appellant asserts the invalidity of the debt.  The VA 
General Counsel has reinforced this obligation by holding 
that where the validity of a debt is challenged that issue 
must be developed before the issue of entitlement to waiver 
of the debt can be considered.  VAOGCPREC 6-98.  Therefore, 
the veteran's claim of invalidity of the debt being the first 
step in determining a waiver case, the VCAA notice and duty 
to assist requirements do not apply, as noted above.  In any 
event, information necessary for the instant Board decision 
is of record, and, in view of the favorable outcome, the 
veteran is not prejudiced by any deficiencies in the notice 
or development.

Facts

Review of Volume I of the claims file reveals that during 
August 2003 the veteran filed a VA Form 21-674 requesting 
addition of his 19 year old son as a dependent attending 
school.  The expected start date was in August 2003, and the 
expected date of graduation was in June 2007.  By an October 
2003 letter, the RO notified the veteran that it had modified 
his disability compensation award by including additional 
benefits for his spouse and children.  He was advised that he 
must inform the RO immediately if there was any change in the 
number or status of his dependents.  By a memorandum dated 
January 14, 2004, and stamped received by the RO on January 
20, 2004, the veteran's representative forwarded a VA Form 
21-4138 statement from the veteran dated December 15, 2003, 
and a VA Form 21-0538 Status of Dependents Questionnaire 
dated January 2, 2004.  In his statement, the veteran asked 
the RO to discontinue benefits for his 19 year old son 
because he was moving to another state.  He said that upon 
verification of reentry to full time college, he would 
resubmit the appropriate VA forms.  He requested that his 
benefits be adjusted immediately.  The Status of Dependents 
Questionnaire did not include the veteran's son in the list 
of dependents, and the veteran noted in the remarks section 
that his oldest son might reenter college and, if so, he 
would resubmit the proper VA form for review and 
consideration.

Continuing the review in Volume II of the claims file reveals 
that the RO sent a message to the veteran dated April 1, 
2004, stating that "because we are paying. . .  . benefits 
based on your report that the student named above is 
attending school, we must ask that you verify the student's 
school attendance for this school year.  A copy of VA Form 
21-8960, Certification of School Attendance, was included on 
the bottom of the message.  The veteran was asked to complete 
and return the questionnaire within 60 days, or the benefits 
based on the student's attendance would be discontinued. 

The file next contains a copy of a letter from the veteran to 
his representative dated April 29, 2004, and stamped received 
by the RO on May 11, 2004.  Attached to the letter was a new 
VA Form 21-4138 statement by the veteran dated April 18, 
2004, the completed VA Form 21-8960 dated April 18, 2004, and 
copies of his prior correspondence that the RO had received 
on January 20, 2004.  In the statement and letter, the 
veteran voiced his frustration over that fact that the RO had 
not removed his son from his benefit, that the RO had 
requested what he felt was additional unnecessary 
information, and that if the RO's lack of action were to 
result in an overpayment, he would appeal it.  

The RO issued an administrative decision dated November 30, 
2004, in which it notified the veteran that it had removed 
the allowance for his son effective January 1, 2004, and that 
he would receive further notification of an overpayment.  In 
a letter dated December 11, 2004, the veteran was notified 
that an overpayment in the amount of $1,128.00 was due to be 
repaid.  The veteran's notice of disagreement (NOD) was 
received on December 21, 2004.  His position in the NOD is 
that, because all the information was provided to the RO 
before the adjustment, no overpayment should exist.  The 
veteran's representative sent a letter to the RO dated March 
14, 2005, notifying that the veteran's son was no longer 
attending classes, and he should be removed from the 
veteran's award as soon as possible to avoid any overpayment.  
In a letter to the veteran dated April 1, 2005, the RO 
essentially took the position that the veteran had never 
provided the specific date that his son terminated school or 
when he was no longer in his custody, not even in the VA Form 
21-8960.  The RO sent the veteran a statement of the case on 
August 1, 2005.  The decision review officer stated in his 
decision that there was no record of having received the 
veteran's statement dated December 15, 2003, requesting 
removal of his son from his benefit, until May 11, 2004 (it 
appears to the Board that the documents contained in Volume 1 
of the claims file, received on January 20, 2004, were 
overlooked by the decision review officer, and the veteran's 
representative has also noted the same error).  The veteran's 
substantive appeal was received on August 5, 2005.

Analysis

The governing statute provides for additional compensation to 
be paid to veterans who have dependents.  Children under the 
age of 18 or who are older but pursuing a course of education 
are considered dependents, as are spouses.  38 U.S.C.A. § 
1115.  As noted above, the veteran was receiving an 
additional dependency benefit for a son in school.

A "presumption of regularity" supports the official acts of 
public officers, to include proper mailing of notification of 
decisions, and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail." To 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

In this case, the veteran's December 15, 2003, request to 
remove his son from his benefit because he was no longer a 
student, and his January 2, 2004, Status of Dependents 
Questionnaire in which he did not list his son among his 
dependents and again mentioned that his son was no longer 
attending school, were received by the RO on January 20, 2004 
(not May 11, 2004, as stated by the decision review officer 
in his SOC decision).  (The file contains a copy of a 
facsimile cover sheet dated December 15, 2003, from the 
veteran to his representative, apparently enclosing his 
December 15, 2003, statement requesting removal of his son 
from his benefit.  It appears that the representative did not 
forward this documentation to the RO until January 14, 2004, 
and it was not stamped received by the RO until January 20, 
2004.)

Instead of acting on the veteran's requests, the RO, in an 
apparent reply dated April 1, 2004, requested that it be 
provided verification of the son's school attendance for that 
year.  This message did not purport to be a reply to the 
veteran's prior correspondence, and would naturally appear to 
the veteran to be redundant and unnecessary, especially since 
he had already requested removal of his son from his benefit 
in January 2004, and the message said that if he did not 
respond in 60 days, the benefit would be discontinued.  The 
Board notes that the first question on VA Form 21-8960 was 
"Is the student now in school?"  "If 'NO' do NOT complete 
Items 2 and 4.  Give the date and reason school attendance 
terminated."  The veteran checked the "NO" box, but did 
not provide the additional requested information.  Then, even 
though the veteran filed additional correspondence, including 
the requested VA "Form 21-8960, and copies of prior 
correspondence on May 11, 2004, protesting the delay in 
removing his son from his benefit, and voicing his concern 
that an overpayment debt was being created, the RO did not 
act until November 30, 2004, to remove the son from the 
benefit effective January 1, 2004.

As noted above, clear evidence to the contrary is required to 
rebut the presumption of regularity.  As further discussed 
below, the Board finds that the RO clearly failed in its 
responsibility to promptly process the veteran's updated 
status of dependents form.
In balancing the evidence in this case, the Board finds that 
there is responsibility for this situation on both sides.  In 
none of his correspondence did the veteran ever provide the 
date and reason that his son discontinued attending school.  
On the RO's part, this information would be needed to 
determine when the allowance should rightfully have been 
stopped (What if the son had dropped out of school in mid-
term during fall 2003?).  The veteran was also aware of, and 
concerned about, the possibility of an overpayment debt.  He 
could have saved the estimated portion of his monthly benefit 
in order to pay an overpayment, but he did not.  Due to an 
apparent delay on the part of the veteran's representative, 
his request dated December 15, 2003, to remove his son from 
his benefit was not received by the RO until January 20, 
2004.  

For its part, the RO delayed requesting more information from 
the veteran until April 1, 2004, and without acknowledging 
that it was acting in response to his request that was 
received on January 20, 2004.  The RO has attempted to 
justify its delay in removing the son from the veteran's 
benefit by its insistence that it was necessary to know the 
exact date and reason the son stopped attending school, and 
by the erroneous statement by the decision review officer 
that the veteran's request was not received until May 11, 
2004. 

There is one additional fact that the Board finds significant 
in arriving at a decision favorable to the veteran.  The 
veteran not only submitted a separate request that his son be 
removed from his benefit, he also submitted a completed 
Status of Dependents Questionnaire dated January 2, 2004, and 
received by the RO on January 20, 2004, in which he did not 
list his son among his dependents and additionally noted that 
his son had moved and was no longer attending school.  By 
doing so, he was complying with the instructions he received 
in October 2003 when the benefit for a son in school was 
approved.  He was advised that he must inform the RO 
immediately if there was any change in the number or status 
of his dependents.  (As the veteran had been receiving 
benefits for a number of years, he was well aware of these 
instructions.)  Based on receipt of this completed form, the 
RO had sufficient information to remove the son from the 
veteran's benefit as of January 1, 2004.  In its regular 
course of business, the RO routinely acts as soon as possible 
to comply with the information provided in these forms.  If 
it felt further clarification of the circumstances was 
needed, it could and should have followed up after removing 
the son from the benefit.  The end result was what the facts 
before the RO showed, removal of the son from the benefit as 
of January 1, 2004, only belatedly, thus creating an improper 
overpayment.

Therefore, following review of the matter, the Board holds 
that the veteran's overpayment debt of $1,128.00 was not 
properly created.  By responsible administration of its 
administrative responsibilities, the RO could have avoided 
creation of this debt by reducing the veteran's benefit in 
the usual course of business.  


ORDER

The overpayment debt of $1,128.00 was not properly created 
and the veteran does not owe this money.  The benefit sought 
on appeal is granted.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


